DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rissanen US 2016/0229721 A1.
Regarding claim 1, Rissanen discloses treatment of heavy metals comprising contact with hydrogen peroxide, phosphoric acid, and lime [0002-0003].
Regarding claim 2, Rissanen discloses water [0021].
Regarding claim 3, Rissanen discloses hydrogen peroxide.
Regarding claim 5, Rissanen discloses lime.

Regarding claim 6, Rissanen discloses 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rissanen  ‘721 as applied to claim 1 above, and further in view of Sugano et al. US 2016/0222291 A1.
Rissanen fails to disclose trisodium phosphate.
Sugano discloses trisodium phosphate [0029].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the trisodium phosphate of Sugano in the heavy metal treatment of Rissanen because Sugano discloses the trisodium phosphate in a process for treatment of heavy metals (abstract) as a solution to the problem by making it possible to conduct treatment to soil so that the soil does not reach a strongly basic pH [0023 and 0028].
Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive.
It is argued that Rissanen does not disclose such a system. This is not persuasive because Applicant appears to admit that all of the claimed system features are disclosed within the single prior art reference.
It is argued that on page 2 of the Office action… and lime [0002-0003]. This is not persuasive because Applicant does not claim a system wherein all of the elements must be combined and not “separate”. Applicant merely claims a system comprising oxidizer, water soluble phosphate, and hydroxide source. It is noted that the features upon which applicant relies (i.e., a system wherein the claimed elements are combined and not separate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736